Citation Nr: 1513152	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  13-11 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for migraines.

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to service connection for a bilateral eye disability.

4.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1978 to February 1979 from February 2004 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Little Rock, Arkansas Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2014, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is of record.
During the Board hearing, the Veteran withdrew his appeals as to the issues of service connection for migraines and a skin disability a transcript of this hearing has been associated with the Veteran's claims file.  The Veteran also requested that the file remain open for 60 days to allow for new evidence to be submitted.  No additional evidence was submitted by the Veteran and the 60 days has since elapsed.

The issues of entitlement to service connection for an eye disability and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the April 2014 Board hearing, the Veteran's representative, on the Veteran's behalf, withdrew the Veteran's appeal for entitlement to service connection for migraines.

2.  During the April 2014 Board hearing, the Veteran's representative, on the Veteran's behalf, withdrew the Veteran's appeal for entitlement to service connection for a skin disability.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to service connection for migraines have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for withdrawal of substantive appeal of the issue of entitlement to service connection for a skin disability have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2014).  

During the April 2014 Board hearing, the Veteran's representative, on the Veteran's behalf, withdrew the appeal of the claims for service connection for migraines and for a skin disability

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R §§ 20.202, 20.204 (2014).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204(c) (2014).

In the present case, as the Veteran, through his authorized representative, has withdrawn his appeal as to the claims for service connection for migraines and for a skin disability, there remain no allegations of errors of fact or law for appellate consideration concerning these issues.  Accordingly, the Board does not have jurisdiction to review the appeals of service connection for these issues and the appeals as to these issues are therefore dismissed.


ORDER

The claim for service connection for migraines is dismissed.

The claim for service connection for a skin disability is dismissed.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals for entitlement to service connection for a lower back disability and eye disability.  

During the April 2014 Board hearing, the Veteran testified that he last received treatment for his low back at the VA a few months prior to the hearing and that he regularly receives treatment from a VA doctor for his eyes.  The Board notes that VA medical records associated with the claims file are dated through March 2013.  Hence, a remand is warranted to obtain all outstanding VA medical records dated from March 2013 to the present.  In addition, the Board finds that all records from the Hines, Illinois VA medical center (VAMC) from 2005 to 2008 should be retrieved and associated with the claims file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board also notes that there appears to be missing service medical records for treatment at a hospital in the Veteran's claims file.  While the claims file contains a "Statement of Medical Examination and Duty Status" for the Veteran's low back injury in April 19, 2004 there is no corresponding treatment note for this injury.  The document does contain a reference to the Karshi-Khanabad (K2) Hospital and the Veteran in his July 2009 application for benefits made the notation that he was treated for this back disability at the Karshi-Khanabad (K2) Hospital.  As there is no evidence that an attempt to obtain these hospital record has been made, the Board finds while on remand, the Veteran's service medical records from the Karshi-Khanabad hospital (to include any emergency and/or inpatient records) should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should also ensure that all service treatment records and service hospital records from all periods of verified active duty service have been associated with the claims file.  In particular, the AOJ should obtain any Karshi-Khanabad (K2) hospital records (to include emergency room and/or inpatient records) from April 2004.

2.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his low back disability and eye disability. The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

3.  Obtain all outstanding VA medical records dated from March 2013 to the present.  In addition, ensure that all VA treatment records from the Hines, Illinois VAMC from 2005 to 2008 are associated with the claims file. 

4.  After ensuring completion of the above instructions, and any additional development deemed warranted, readjudicate the claims for service connection for a low back disability and eye disability.  If any benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.  Then, return the case to the Board

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    




______________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


